Citation Nr: 1714699	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

3.  Entitlement to service connection for a cardiovascular disorder, diagnosed as coronary artery disease (CAD), to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to April 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2005 rating decision, the RO denied the claim for service connection for hypertension, finding that the Veteran's disorder was not incurred in service and was not otherwise related to service.  The RO also informed the Veteran that hypertension was not included in the list of disabilities that could be service connected based on presumptive exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e).

2.  The Veteran did not initiate and appeal to the September 2005 rating decision, and it became final.

3.  Evidence received since the final September 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

4.  The Veteran was not exposed to herbicides in service.

5.  The Veteran's currently diagnosed COPD and CAD were not incurred in service and are not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied the claim for service connection for hypertension became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for COPD, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116(a)(2), 1131, 5103(a), 5103A, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for cardiovascular disorder, diagnosed as CAD, to include as due to herbicide exposure have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116(a)(2), 1131, 5103(a), 5103A, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). 

Regarding a request to reopen the claim for service connection for hypertension, the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 
38 U.S.C.A. § 5103 (a) (West 2014), 38 C.F.R. § 3.159 (b) (2016), and any applicable legal precedent. VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The August 2011 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for hypertension (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denial.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service treatment medical records, and the Veteran's statements records have been obtained and associated with the claims file.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his hypertension disorder because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § .159(c)(4)(iii) (2016).

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding his claims for service connection for COPD and CAD.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his disorders were incurred in service or were otherwise related to service.  As discussed in detail below, the Veteran was not exposed to herbicides in service and there is no indication (other than the Veteran's conclusory statements) that his disorders are related to service.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for COPD and/or CAD is required as there is no evidence indicating that the Veteran's disorders are related to service.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for Hypertension

Although the October 2014 Supplemental Statement of the Case reflects that the RO reopened the hypertension claim, the Board has the sole jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  Thus, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.

By way of procedural background, in a September 2005 rating decision, the RO denied service connection for hypertension because the evidence failed to show that the condiction was incurred in or caused by service.  The RO also informed the Veteran that hypertension was not included in the list of disabilities that could be service connected based on presumptive exposure to Agent Orange pursuant to 38 C.F.R. § 3.309(e).  The Veteran was properly notified of September 2005 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the September 2005 rating decision became final. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2005 rating decision included service medical and service personnel records and statements from the Veteran.  Service treatment records showed that the Veteran was not treated for hypertension in service and was not found to have hypertension at service separation. 

Evidence received since the final September 2005 rating decision includes private medical records and statements from the Veteran's treating physician, which include treatment and a diagnosis of hypertension.  The Veteran also submitted a statement (VA Form 9) in which he indicated that his hypertension was related to herbicide exposure.

The Board has considered all the evidence received after the September 2005 rating decision; however, the Board finds that, although new, the evidence is not material to the claim for service connection for hypertension.  Private treatment records submitted after the September 2005 rating decision reflect continued treatment and a diagnosis of hypertension, but do not provide an opinion as to the etiology of the Veteran's disorder.  

The remaining evidence of record received after the May 2007 rating decision does not provide any indication that the Veteran's hypertension was incurred in service, or is otherwise related to service. 

The Board has considered the Veteran's statements in his VA Form 9 that his hypertension was related to herbicide exposure.  In this regard, the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  While a new theory of entitlement cannot be the basis to reopen a claim, if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

There is no evidence submitted supporting the Veteran's new theory of entitlement.  As noted above, the September 2005 rating decision previously considered presumptive service connection based on herbicide exposure.  Further, the newly submitted evidence does not include any medical opinion relating the Veteran's hypertension to service, to include the purported in-service herbicide exposure.  Moreover, the Veteran has not submitted any evidence showing that he was exposed to herbicides in service.  The Board notes that service personnel records (showing that the Veteran served on the USS Ingersoll beginning March 1966) were of record at the time of the September 2005 rating decision.  The Board notes that the USS Ingersoll is included on the list of ships which temporarily operated in Vietnam inland waters of the Saigon River from October 24 through 25 of 1965.  However, based on the Veteran's service personnel records (which were present at the time of the September 2005 rating decision), the Veteran did not board the USS Ingersoll until March 1966, approximately five months after the ship's temporary operation in inland "brown water" waterways.

The reason for the September 2005 denial was based on the finding that there was no evidence that the condition was as a result of service.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for hypertension.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of CAD is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, the Veteran's COPD is not a chronic disease listed under 
38 C.F.R. § 3.309(a); as such, this claim will be adjudicated using the general principles of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

If a veteran was exposed to an herbicide agent during active military service, a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran's COPD is not such a disease.  A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,399 (2007).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for COPD

The Veteran maintains that he has COPD that is related to in-service herbicide exposure while serving during the Vietnam War.  See July 2013 VA Form 9.

Initially, the Board finds that the Veteran has a current diagnosis of COPD.  See October 2011 statement from Dr. M. L. P. 

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e).  The Board finds that COPD is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

Although herbicide presumptions do not apply to the Veteran's current pulmonary disorder, he is not precluded from showing that his military service, including exposure to herbicides in Vietnam, caused his current COPD.  Furthermore, the Board must also consider entitlement to service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board has considered whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current COPD disorder.  In this regard, the Veteran's service treatment records are silent as to complaints of or treatment for any pulmonary disorders.  An April 1967 report of medical examination, conducted at service separation, shows that the Veteran's lungs and chest were normal.  For these reasons, the Board finds that his COPD did not manifest in service.

Nonetheless, the Veteran's current COPD could warrant service connection if all the evidence, including that pertinent to service, established that the disease was incurred in service or caused by service.  Specifically, service connection is warranted for this claim if competent and credible evidence shows that his current COPD was caused by or related to his exposure to tactical herbicides in Vietnam or some other event in service.

In regards to this nexus requirement, the Board notes that the first instance of documented COPD comes from an October 2011 statement from Dr. M. L. P., where it was noted that he Veteran had been treated since November 2008 and was diagnosed with COPD.  An opinion as to the etiology of the Veteran's COPD was not provided.

Aside from the Veteran's lay statements, the remaining evidence of record does not include any indication that the Veteran's COPD is related to service, to include in-service herbicide exposure.  The Veteran has not been afforded a VA examination regarding the etiology of his COPD disorder as there is no evidence (other than the Veteran's own conclusory statements) that his COPD is related to service.  

Regarding the purported in-service herbicide exposure, the Board notes that the Veteran has indicated that he was exposed to herbicides while serving on the USS Ingersoll (DD 652).  

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents.  "Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore. Id.

Following the Court of Appeals for Veteran's Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015), VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  27 Vet. App. 313.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to herbicides.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated March 23, 2017).

The USS Ingersoll is included on the list of ships which temporarily operated in Vietnam inland waters of the Saigon River from October 24 through 25 of 1965. However, based on service personnel records, the Veteran did not board the USS Ingersoll until March 1966, approximately five months after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve on board the USS Ingersoll until five months after operation in Vietnam inland waterways, the Board finds that he was not exposed to herbicide agents during service.

The Board has also considered the Veteran's lay statements that regarding the etiology of his COPD.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's COPD is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on all the foregoing, the Board finds that the evidence does not establish that the Veteran was exposed to herbicides, including Agent Orange, during his active duty service.  Presumptive exposure is not available because the Veteran's ship did not serve on the "brown water" inland waterways while he was stationed on board and COPD is not among the diseases listed in 38 C.F.R. § § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

Additionally, the Veteran has not presented any competent evidence that his COPD was incurred in service or is otherwise related to service.  Because presumptive service connection is not available and there is no evidence of direct exposure to herbicides, the evidence is not in relative equipoise and the benefit of the doubt standard does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   As such, service connection for COPD, to include as due to herbicide exposure, is not warranted.   


Service Connection Analysis for CAD

The Veteran maintains that he has CAD that is related to in-service herbicide exposure while serving during the Vietnam War.  See July 2013 VA Form 9.

Next, the Board finds that although the Veteran has a presumptive disease under 
38 C.F.R. § 3.309 (e) - coronary disease (a.k.a. ischemic heart disease), he has not been found to have been exposed to herbicides during service.  As discussed in detail in the previous section, the USS Ingersoll temporarily operated in Vietnam inland waters of the Saigon River from October 24 through 25 of 1965; however, the Veteran did not board the USS Ingersoll until March 1966, approximately five months after the ship's temporary operation in inland "brown water" waterways.  For these reasons, presumptive service connection for CAD is not warranted. 

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, here, the Veteran has made no such assertion.  There is also no evidence to support any alternate theory of service connection.

In this regard, the evidence does not show, and the Veteran has not otherwise contended, that his disorder began during service or is otherwise related to service.  Service treatment records are silent as to complaints of or treatment for any heart disorders.  The April 1967 report of medical examination, conducted at service separation, shows that the Veteran's heart was normal.  This evidence weighs against a finding that the Veteran's CAD was incurred in service.  This evidence also shows that CAD was not chronic in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, post-service treatment records show diagnoses for the Veteran's CAD disorder many years following service separation.  An October 2011 statement from Dr. M. L. P. indicated that the Veteran was diagnosed with CAD and was first seen in 2008, more than 40 years following service separation.  As such, the evidence shows that CAD did not manifest within one year after service separation.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a cardiovascular disorder at any time prior to his July 2011 claim. For example, in November 2004, the Veteran filed claims for service connection chloracne, hypertension, high uric acid, and diabetes, but did not mention symptoms of CAD at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for CAD, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain CAD in service and a lack of CAD symptomatology at the time he filed the other claims.  This Board finds that this evidence weighs against a finding of continuous CAD symptoms since service separation.

The Veteran has also not submitted any medical evidence relating his disorder to service (other than his claim for herbicide exposure).

Moreover, although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, the Veteran's CAD disorder, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current CAD disorder and his active duty service, to include his claimed exposure to herbicides.  Thus, his statements regarding any such link are assigned less probative value. 

In summary, the service treatment records do not show that his disorder was incurred in service. The Veteran did not receive treatment for or a diagnosis for his disorder for many years after service separation.  No medical professional has ever attributed the CAD disorder to service, nor is he competent to make such a link. Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for CAD, including due to herbicide exposure, and the appeal is denied.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for hypertension is not reopened; and the claim is denied.

Service connection for COPD is denied. 

Service connection for coronary artery disease, to include as due to herbicide exposure, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


